COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      James Deaver Services, Inc. v. Don Mafrige

Appellate case number:    01-22-00194-CV

Trial court case number: 21-CV-0386

Trial court:              56th District Court of Galveston County

        Appellant James Deaver Services, Inc. (“JDSI”) has filed a motion indicating that trial of
the case underlying this interlocutory appeal is set for September 26, 2022. JDSI seeks a stay of
trial court proceedings pending determination of this appeal.
      The Court requests a response. Appellee Don Mafrige’s response is due Wednesday,
September 7, 2022.


       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_______
                   Acting individually  Acting for the Court

Panel consists of Justices Kelly, Rivas-Molloy, and Guerra


Date: ____September 2, 2022___